DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-4 and 8-11 in the reply filed on July 11, 2022 is acknowledged.  Claims 5-7 have been withdrawn.  Claims 1-4 and 8-11 are currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/JP2018/020141, filed May 25, 2018, and claims priority to Japanese Application No. JP2017-106400, filed May 30, 2017.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the steps" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  No steps are previously recited.
Additionally regarding claim 1, use of parenthesis renders the claim indefinite because it is unclear whether the limitation within the parenthesis are part of the claimed invention.  
Further regarding claim 1, recitation of “the blood vessel” in step (b) is indefinite, because it is unclear if “the blood vessel” refers to the “branch-bearing blood vessel” from step (a), or to another, for example, non-branch-bearing blood vessel.
Also with regard to claim 1, step (c) recites “adhering, by a protein denaturation treatment, a portion where a branch has been excised to close the vessel.”  This step is indefinite, because it is unclear what “a portion where a branch has been excised” refers to.  It appears that the “portion” is intended to refer to a portion of the branch-bearing blood vessel.  Additionally, recitation of “the vessel” in step (c) is indefinite, because it is unclear if “the vessel” refers to the “branch-bearing blood vessel” from step (a), or to another vessel.
Claim 2 recites “further comprising, after the step (a): a step of (d)….”  This limitation is indefinite, because it is unclear whether “after the step (a)” is intended to indicate that step (d) is performed directly after step (a), i.e. step (a), (d), (b), (c); if step (d) is performed at any point after step (a), i.e. step (a), (b), (d), (c); or if step (d) is intended to be performed after step (c), as would be suggested by the labeling of “(d),” i.e. (a), (b), (c), (d). 
The term “superhigh hydrostatic pressure treatment” in claims 2 and 9-11, is a relative term which renders the claim indefinite. The term “superhigh” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no definition in the specification that indicates what hydrostatic pressure is intended to be included or excluded by the term “superhigh.”
	Claims 3 and 8 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 
	
	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 8, and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 2 fails to further limit the subject matter of claim 1, upon which it depends.  Claim 1 recites in step (c) that the adhering step takes place after “a branch has been excised” from the harvested, branch-bearing blood vessel.  However, claim 2 then recites a step of excising a branch from the harvested blood vessel.  As step (c) of claim 1 already indicates that a branch has been excised, claim 2 fails to further limit step (c) of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 8 and 9 are included in this rejection as these claims depend from above rejected claim 2, and fail to remedy the noted deficiency.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Livesey et al. (US 5,336,616; Published 1994 – Previously Presented) and Chin et al. (US 2014/0296847; Published 2014 – hereafter Chin 2014).
With regard to claims 1-3 and 8, Livesey et al. teach a method of producing a decellularized transplantation material, the method including harvesting a blood vessel containing tributaries, which is a branch-bearing blood vessel, from a human or dog, which is a vertebrate animal; decellularizing the blood vessel; and adhering a portion of the branch-bearing blood vessel where a branch has been excised, to close the blood vessel by suturing (Abs.; Ex. 2-3). 
Livesey et al. do not teach that a branch of the branch-bearing blood vessel is closed by a protein denaturation treatment, including an ultrasound vibration treatment. 
Chin 2014 teaches sealing, which is adhering, a portion of a blood vessel where a branch has been excised to close the blood vessel, wherein this sealing is done using ultrasound heating (Para. 37), which is a protein denaturation treatment including an ultrasound vibration treatment.  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Livesey et al. and Chin 2014, because both teach techniques for closing the branches of blood vessels.  The closing of a branch of a blood vessel by ultrasound vibration treatment, is known in the art as taught by Chin 2014.  The use of ultrasound vibration treatment, as taught by Chin 2014, in place of suturing, as taught by Livesey et al., amounts to the simple substitution of one known method of closing a blood vessel for another.  The use of ultrasound vibration treatment in the method of Livesey et al. would have been expected to predictably and successfully close a portion of the branch-bearing blood vessel where a branch had been excised, as desired.  


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Livesey et al. (US 5,336,616; Published 1994 – Previously Presented) and Chin (IDS; WO 1997/26831; Published 1997 – hereafter Chin 1997). 
With regard to claims 1 and 2, Livesey et al. teach a method of producing a decellularized transplantation material, the method including harvesting a blood vessel containing tributaries, which is a branch-bearing blood vessel, from a human or dog, which is a vertebrate animal; decellularizing the blood vessel; and adhering a portion of the branch-bearing blood vessel where a branch has been excised, to close the blood vessel by suturing (Abs.; Ex. 2-3). 
Livesey et al. do not teach that a branch of the branch-bearing blood vessel is closed by a protein denaturation treatment. 
Chin 1997 teaches closing the branches of blood vessels by electrocautery (claim 25), which is closing the branches of the vessel by a method that provides for protein denaturation. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Livesey et al. and Chin 1997, because both teach techniques for closing the branches of blood vessels.  The closing of branches of blood vessels by electrocautery, which is closing the branches of the vessel by a method that provides for protein denaturation, is known in the art as taught by Chin 1997.  The use of electrocautery, as taught by Chin 1997, in place of suturing, as taught by Livesey et al., amounts to the simple substitution of one known method of closing a blood vessel for another.  The use of electrocautery in the method of Livesey et al. would have been expected to predictably and successfully close a portion of the branch-bearing blood vessel where a branch had been excised, as desired.  


Claims 1, 2, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Livesey et al. and Chin 2014, as applied to claims 1 and 2 above, and further in view of Hiwatari et al. (IDS; WO 2016/194895, Published Dec 12, 2016; US 2018/0296728 used as a translation, and referred to hereafter).
The teachings of Livesey et al. and Chin 2014, as applied to claims 1 and 2, have been set forth above.  
With regard to claims 4 and 9-11, Livesey et al. further teach methods for decellularizing the blood vessel, including hypertonic/hypotonic solutions, treatments using anionic or ionic surfactants, and enzymatic treatment, including by proteolytic enzymes (see Col. 9, Line 41 to Col. 11, Line 8).  Livesey et al. do not specifically teach that the blood vessel is decellularized by a superhigh hydrostatic pressure treatment.
Hiwatari et al. teach methods for decellularizing tissue for use as a blood vessel, including by hypertonic/hypotonic solutions, treatments using anionic or ionic surfactants, enzymatic treatment, including by proteolytic enzymes, and using high hydrostatic pressure treatment, which is interpreted to be superhigh hydrostatic pressure treatment (Para. 60).  The high hydrostatic pressure method is preferable, because this method allows decellularization with favorable efficiency while preserving the mechanical strength of structural proteins. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Livesey et al., Chin 2014, and Hiwatari et al., because all teach techniques for making blood vessels, and Livesey et al. and Hiwatari et al. teach methods for decellularizing tissue for use as a blood vessel, including by hypertonic/hypotonic solutions, treatments using anionic or ionic surfactants, and enzymatic treatment, including by proteolytic enzymes.  The use of high hydrostatic pressure treatment for decellularization is known in the art as taught by Hiwatari et al.  The use of high hydrostatic pressure treatment for decellularization, as taught by Hiwatari et al., in place of hypertonic/hypotonic solutions, treatments using anionic or ionic surfactants, or enzymatic treatment, including by proteolytic enzymes, as taught by Livesey et al., amounts to the simple substitution of one known method of decellularization for another.  The use of high hydrostatic pressure treatment for decellularization in the method of Livesey et al. would have been expected to predictably and successfully decellularize the blood vessel, as high hydrostatic pressure treatment allows for decellularization with favorable efficiency, while preserving the mechanical strength of structural proteins. 


Claims 1, 2, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Livesey et al. and Chin 1997, as applied to claims 1 and 2 above, and further in view of Hiwatari et al. (IDS; WO 2016/194895, Published Dec 12, 2016; US 2018/0296728 used as a translation, and referred to hereafter).
The teachings of Livesey et al. and Chin 1997, as applied to claims 1 and 2, have been set forth above.  
With regard to claims 4 and 9-11, Livesey et al. further teach methods for decellularizing the blood vessel, including hypertonic/hypotonic solutions, treatments using anionic or ionic surfactants, and enzymatic treatment, including by proteolytic enzymes (see Col. 9, Line 41 to Col. 11, Line 8).  Livesey et al. do not specifically teach that the blood vessel is decellularized by a superhigh hydrostatic pressure treatment.
Hiwatari et al. teach methods for decellularizing tissue for use as a blood vessel, including by hypertonic/hypotonic solutions, treatments using anionic or ionic surfactants, enzymatic treatment, including by proteolytic enzymes, and using high hydrostatic pressure treatment, which is interpreted to be superhigh hydrostatic pressure treatment (Para. 60).  The high hydrostatic pressure method is preferable, because this method allows decellularization with favorable efficiency while preserving the mechanical strength of structural proteins. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Livesey et al., Chin 1997, and Hiwatari et al., because all teach techniques for making blood vessels, and Livesey et al. and Hiwatari et al. teach methods for decellularizing tissue for use as a blood vessel, including by hypertonic/hypotonic solutions, treatments using anionic or ionic surfactants, and enzymatic treatment, including by proteolytic enzymes.  The use of high hydrostatic pressure treatment for decellularization is known in the art as taught by Hiwatari et al.  The use of high hydrostatic pressure treatment for decellularization, as taught by Hiwatari et al., in place of hypertonic/hypotonic solutions, treatments using anionic or ionic surfactants, or enzymatic treatment, including by proteolytic enzymes, as taught by Livesey et al., amounts to the simple substitution of one known method of decellularization for another.  The use of high hydrostatic pressure treatment for decellularization in the method of Livesey et al. would have been expected to predictably and successfully decellularize the blood vessel, as high hydrostatic pressure treatment allows for decellularization with favorable efficiency, while preserving the mechanical strength of structural proteins. 


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653